MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Sep 13 2017, 9:01 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jonathan D. Harwell                                      Curtis T. Hill, Jr.
Harwell Legal Counsel LLC                                Attorney General of Indiana
Indianapolis, Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chase E. Mourey, Jr.,                                    September 13, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         41A05-1703-CR-461
        v.                                               Appeal from the
                                                         Johnson Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      K. Mark Loyd, Judge
                                                         Trial Court Cause No.
                                                         41C01-1510-F6-455



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017        Page 1 of 13
[1]   Following a jury trial, Chase E. Mourey, Jr. (“Mourey”) was convicted of Level

      6 felony assisting a criminal.1 He raises two issues on appeal, which we restate

      as:


                 I. Whether the State presented sufficient evidence to convict
                 him; and


                 II. Whether his sentence is inappropriate in light of the nature of
                 the offense and the character of the offender.


[2]   We affirm.


                                      Facts and Procedural History
[3]   At around 10:30 a.m. on October 22, 2015, deputies from Johnson County

      Sheriff’s Department and an investigator with the Johnson County Prosecutor’s

      Office went to a mobile home park to locate and serve a warrant on Justin Delk

      (“Delk”), who was wanted for felony non-support of a dependent child. The

      deputies had received information that he might be in the residence of a woman

      named Kara Harter (“Harter”), who was married to Mourey, although the two

      had been separated for a year or more at that time.


[4]   Upon arrival at Harter’s residence, deputies observed a vehicle in the driveway

      that matched the description of Delk’s vehicle. Deputy Charles Murphy

      (“Deputy Murphy”) knocked loudly on the door, and although no one




      1
          See Ind. Code § 35-44.1-2-5(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 2 of 13
      answered, deputies heard “a loud crashing noise,” which sounded like

      “crashing furniture,” inside. Tr. Vol. I at 166. Deputies made contact with

      Harter by phone, and, thereafter, she and Mourey answered the door and

      stepped out. Deputies explained that they were there looking for Delk, and

      they presented a search warrant to Harter. The warrant did not reflect the

      correct address for Harter’s residence, and Harter and Mourey requested a

      corrected warrant before they would allow entry.


[5]   In the course of the conversation, Mourey and Harter acknowledged that they

      knew Delk, but said he was not in the residence. Mourey told Deputy Murphy

      that they had not seen Delk “in several months,” but because deputies had seen

      a picture “that hadn’t been taken long ago” of Mourey and Delk in a vehicle

      together, they believed Mourey was lying. Id. at 167-68. Mourey repeatedly

      denied that Delk was inside Harter’s residence.


[6]   As deputies were waiting for the hard copy of the amended warrant to be

      brought to the scene, they again knocked, and Mourey and Harter came out.

      Deputies told them that the warrant had been changed, and “If [Delk] is in

      there . . . [j]ust have him come outside[,]” and they urged, “[I]t’s not worth

      going to jail over a friend[.]” Id. at 169. Mourey was “adamant” that Delk was

      not inside. Id.


[7]   At some point before the warrant arrived, Mourey opened the door, came

      outside, and said he “was tired of [deputies] being around” the residence, at

      which time the deputies were allowed to enter. Id. at 170. Deputy Murphy


      Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 3 of 13
      suggested, “[I]f he’s in here, please, just let us know[,]” and “[I]t’s not worth

      anybody getting hurt over it.” Id. at 171. Mourey again stated that Delk was

      not there. Eventually, Delk was found hiding under a bed in one of the

      children’s bedrooms. Shortly after Delk was apprehended, Mourey made a

      statement to the effect that Delk was his friend and “what else am I supposed to

      do.” Id. at 220, 224; Tr. Vol. II at 18. Before he was taken to jail, Delk put on

      his shoes, which were near the front door.


[8]   The State charged Mourey with Level 6 felony assisting a criminal. At the jury

      trial, Deputy Murphy described that, while he was talking to Mourey and

      Harter, and as they were denying that Delk was inside, Mourey appeared

      “really nervous,” did not make eye contact, and his “voice was cracking.” Tr.

      Vol. I at 168. Deputy Murphy stated that once he and other deputies were in

      the residence, which he described as being “in complete disarray[,]” with

      “clutter, clothes, trash laying everywhere,” he looked into one bedroom and

      saw that the bed was “perfectly made” and stuffed animals were placed on it,

      which he found “odd,” given the state of the rest of the home. Id. at 172, 174.

      He then noticed that the bed was “kind of off the ground” and that dresser

      drawers were placed under the bed, which raised the deputies’ suspicions that

      Delk was under the bed. Id. at 174. The deputies pulled up the mattress and

      found Delk. Deputy Murphy said that, when he brought out Delk from the

      bedroom, Mourey did not have any reaction, “He wasn’t shocked like, oh, my

      God, I didn’t know you were in there. He just sat there and looked defeated.”

      Id. at 177.


      Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 4 of 13
[9]    Lieutenant Perry Wilson (“Lieutenant Wilson”) testified to entering the home

       and waiting inside the front door, with the occupants, while Deputy Murphy

       and another deputy entered a bedroom and came out with Delk. Lieutenant

       Wilson testified that Mourey was not surprised, he seemed apologetic, and he

       uttered a statement the gist of which was “[H]e’s my friend, what else am I

       supposed to do.” Id. at 220, 224; Tr. Vol. II at 18. At the conclusion of the

       State’s evidence, Mourey made a motion for a directed verdict, which the trial

       court denied.


[10]   Mourey testified that the lease of the residence was in Harter’s name, and he

       had no property interest in it. He testified that, although he and Harter were

       separated, he went to her residence two or three times per week on weekdays to

       assist Harter, who was legally blind, with getting the children ready for school.

       He testified that on the day in question he arrived at the home at about 6:00

       a.m., and, upon arrival, he went to the bedroom, watched television, fell asleep

       and remained asleep for several hours until deputies called.2 Tr. Vol. I at 247.

       He did not wake up to or hear any large crashing sound. Mourey stated that

       Delk’s shoes were not by the door when Mourey arrived at 6 a.m. and that he

       did not notice them there when he was talking to deputies at the door on several

       occasions.




       2
           Mourey stated that the children did not attend school that day, and he believed it was fall break.


       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017             Page 5 of 13
[11]   Mourey testified that Delk had been helping with a bathroom remodeling job

       for the last several weeks and that Mourey expected Delk to arrive at 10:00 or

       11:00 a.m. When Mourey was asked if Delk was at the residence when he

       arrived at 6:00 a.m., Mourey said no. He also stated that, when deputies were

       asking him if Delk was in the home, he was unaware of Delk’s presence. When

       he was asked if any of the children told him that Delk was inside, Mourey

       replied, “Not that I can remember.” Tr. Vol. II at 5. Mourey stated that his

       sister-in-law owned a vehicle of the same make and model as Delk’s, and it was

       in the driveway.


[12]   The jury found Mourey guilty as charged. At sentencing, the trial court found

       that Mourey’s criminal history was an aggravator and the undue hardship on

       his dependents was a mitigator. The trial court sentenced Mourey to 910 days,

       of which 545 days was to be served on home detention and 365 days were

       suspended to probation. Appellant’s App. Vol. II at 54; Tr. Vol. II at 86-88.

       Following the denial of his motion to correct error, Mourey now appeals.


                                      Discussion and Decision

                                  I. Sufficiency of the Evidence
[13]   Mourey asserts that the State failed to present sufficient evidence to convict

       him. In reviewing a challenge to the sufficiency of the evidence, we neither

       reweigh the evidence nor judge the credibility of witnesses. Jones v. State, 22

       N.E.3d 877, 879 (Ind. Ct. App. 2014). Instead, we consider only the evidence

       supporting the conviction and the reasonable inferences to be drawn therefrom.


       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 6 of 13
       Id. If there is substantial evidence of probative value from which a reasonable

       trier of fact could have drawn the conclusion that the defendant was guilty of

       the crime charged beyond a reasonable doubt, then the judgment will not be

       disturbed. Id. It is not necessary that the evidence overcome every reasonable

       hypothesis of innocence; rather, the evidence is sufficient if an inference may

       reasonably be drawn from it to support the conviction. Drane v. State, 867

       N.E.2d 144, 147 (Ind. 2007). Accordingly, the question on appeal is whether

       the inferences supporting the verdict were reasonable, not whether other, “more

       reasonable” inferences could have been drawn. Thompson v. State, 804 N.E.2d

       1146, 1150 (Ind. 2004). Because reaching alternative inferences is the function

       of the trier of fact, we may not reverse a conviction merely because a different

       inference might plausibly be drawn from the evidence. Id.


[14]   Indiana Code section 35-44.1-2-5, criminalizing assisting a criminal, provides in

       relevant part:

               (a) A person not standing in the relation of parent, child, or
               spouse to another person who has committed a crime or is a
               fugitive from justice who, with intent to hinder the apprehension
               or punishment of the other person, harbors, conceals, or
               otherwise assists the person commits assisting a criminal, a Class
               A misdemeanor. However, the offense is:


               (1) a Level 6 felony, if:


               (A) the person assisted has committed a Class B, Class C, or
               Class D felony before July 1, 2014, or a Level 3, Level 4, Level 5,
               or Level 6 felony after June 30, 2014[.]


       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 7 of 13
       Here, to convict Mourey as charged, the State was required to prove that he

       harbored, concealed, or assisted Delk, who had committed Class D felony

       nonsupport of a dependent, with the intent to hinder the apprehension of Delk.


[15]   Mourey’s primary claim is that there was insufficient evidence that Mourey

       knew of Delk’s presence in the home. He relies on his testimony that he denied

       knowledge of Delk’s whereabouts and that he had been asleep for at least two

       hours before deputies arrived, noting that no evidence was presented

       concerning how long Delk was at the residence. The State asserts, however,

       that sufficient evidence was presented from which the jury could have inferred

       that Mourey knew Delk was in the residence. We agree.


[16]   Mourey testified that he regularly came to Harter’s home to help get their kids

       ready for school, but on the day in question, they did not have school, and he

       fell asleep shortly after he arrived. Deputy Murphy testified that Mourey

       appeared nervous when the deputies were asking whether Delk was in the

       residence. Mourey told deputies that he had not seen Delk in several months,

       which deputies suspected was false, because they had seen a picture “that

       hadn’t been taken long ago” of Mourey with Delk in a vehicle. Tr. Vol. I at 168.

       Deputies heard a loud commotion inside the house resembling the sound of

       crashing furniture after they knocked, but Mourey claimed to not have heard

       any commotion inside the residence which was, at most, 1000 square feet. A

       vehicle matching the description of Delk’s was in the driveway when deputies

       arrived around 10:30 a.m., as well as when Mourey arrived at 6:00 a.m. Delk’s

       shoes were inside the house and near the front door, where Mourey entered and

       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 8 of 13
       exited several times when speaking with deputies. Mourey testified that he had

       expected Delk to arrive between 10:00 and 11:00 a.m., but he acknowledged on

       cross-examination that he did not mention this information to deputies when

       they arrived around 10:30 a.m. and repeatedly asked him if Delk was in the

       home.


[17]   Also, the evidence was that Mourey and Delk had been friends for four or five

       years, and when Delk was apprehended, Mourey did not appear surprised;

       rather, he seemed “defeated.” Id. at 177. Lieutenant Wilson heard Mourey

       make a comment that Delk was his friend and “what else was I supposed to

       do.” Id. at 220, 224, Tr. Vol. II at 18. The State argues, and we agree, that from

       the evidence presented, the jury could have inferred that Mourey knew that

       Delk was in the home, and he felt, as a friend, he should lie to deputies to cover

       up for his friend.


[18]   In support of his argument that the evidence was insufficient, Mourey relies on

       Taylor v. State, 445 N.E.2d 1025, 1026 (Ind. Ct. App. 1983), where police came

       to serve a warrant on an individual named Louis Jordan (“Jordan”), and Taylor

       told officers that she did not know Jordan or his whereabouts. Officers later

       found Jordan in a storage trunk in the living room of the home. Id. The Taylor

       court reversed Taylor’s conviction for assisting a criminal on the basis that it

       was unreasonable under the circumstances for the fact-finder “to infer

       knowledge of Jordan’s presence within the residence without other indicia of

       knowledge.” Id. at 1027. In doing so, the court outlined a list of examples of

       such indicia, including: (1) length of time the defendant and fugitive were

       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 9 of 13
       within the dwelling before the officer’s presence was known; (2) the place the

       fugitive was hidden; (3) the fugitive’s secretion in a room where his presence

       and activity were available to defendant’s senses of sight or sound; (4) the

       existence of a relationship between or among the parties; (5) the reasons the

       police officers had for going to the house where the fugitive was found; (6) the

       length of time the dwelling was under surveillance by the law enforcement

       authorities; or (7) the physical layout of the house. Id. at 1027.


[19]   We consider Taylor, but do not find that it controls our decision today or

       demands a reversal of Mourey’s conviction. First, the Taylor court’s list of

       factors to consider was non-exhaustive. Id. (“This listing is not exhaustive but

       merely illustrative.”). Second, evidence was presented in the current case from

       which the jury could have inferred that Mourey knew that Delk was in the

       home and opted not to tell deputies. Based on the record before us, we

       conclude that the State presented sufficient evidence to sustain Mourey’s

       conviction for Level 6 felony assisting a criminal.


                                              II. Sentencing
[20]   The trial court sentenced Mourey to a total sentence of 910 days with 535

       served on home detention and 365 days on probation. Appellant’s App. at 54-57;

       Tr. Vol. II at 87. Mourey claims that the trial court “inappropriately sentenced

       [him] to the maximum sentence.” Appellant’s Br. at 10. Pursuant to Indiana

       Appellate Rule 7(B), this Court “may revise a sentence authorized by statute if,

       after due consideration of the trial court’s decision, the Court finds that the


       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 10 of 13
       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” Our supreme court has explained that the principal role of

       appellate review should be to attempt to leaven the outliers, “not to achieve a

       perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). We independently examine the nature of Mourey’s offense and his

       character under Appellate Rule 7(B) with substantial deference to the trial

       court’s sentence. Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015).


[21]   “In conducting our review, we do not look to see whether the defendant’s

       sentence is appropriate or if another sentence might be more appropriate; rather,

       the test is whether the sentence is ‘inappropriate.’” Barker v. State, 994 N.E.2d

       306, 315 (Ind. Ct. App. 2013), trans. denied. “In assessing whether a sentence is

       inappropriate, appellate courts may take into account whether a portion of the

       sentence is ordered suspended or is otherwise crafted using any of the variety of

       sentencing tools available to the trial judge.” McFall v. State, 71 N.E.3d 383,

       390 (Ind. Ct. App. 2017). Mourey bears the burden of persuading us that his

       sentence is inappropriate.


[22]   “As to the nature of the offense, the advisory sentence is the starting point the

       legislature has selected as an appropriate sentence for the crime committed.”

       Kunberger v. State, 46 N.E.3d 966, 973 (Ind. Ct. App. 2015). The advisory

       sentence for Mourey’s Level 6 felony conviction is one year, with a range of

       between six months and two and a half years. Ind. Code § 35-50-2-7(b).

       Although Mourey claims his sentence was the maximum, this court has

       explained, “[A] maximum sentence is not just a sentence of maximum length,

       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 11 of 13
       but a fully executed sentence of maximum length” and that “[a]nything less

       harsh, be it placement in community corrections, probation, or any other

       available alternative to prison, is simply not a maximum sentence.” Jenkins v.

       State, 909 N.E.2d 1080, 1085-86 (Ind. Ct. App. 2009), trans. denied.


[23]   The nature of the offense is found in the details and circumstances of the

       commission of the offense and the defendant’s participation. Croy v. State, 953

       N.E.2d 660, 664 (Ind. Ct. App. 2011). Mourey argues that the nature of his

       offense was non-violent and that Delk was not wanted for a violent offense,

       suggesting that “there was no evidence [] of Mourey or Delk being of a violent

       character or presenting a known danger to officers.” Appellant’s Br. at 11.

       However, as Deputy Murphy testified, serving warrants is a dangerous

       undertaking for law enforcement and that, sometimes, situations escalate and

       suspects become scared and take a “fight-or-flight” approach, either trying to

       run or fighting with law enforcement. Tr. Vol. I at 162-63. Here, deputies had

       information that Delk was in Harter’s residence, and they went there to serve

       the felony warrant on Delk. Deputies asked multiple times whether Delk was

       present, and in fact “pleaded” with Mourey to just send Delk outside, but,

       instead, Mourey steadfastly denied having any knowledge that Delk was at the

       premises. Id. at 173.


[24]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 953 N.E.2d at 664. Mourey argues that evidence was

       presented that he is the sole breadwinner for the family, has been employed for

       many years, and that the letters submitted to the trial court showed that he is

       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 12 of 13
       “an individual that is a positive member of the community and a family man.”

       Appellant’s Br. at 11. However, the record before us reflects that Mourey has a

       criminal history, including felony convictions for possession of

       methamphetamine, non-support of a dependent child, and theft. Appellant’s

       App. Vol. II at 20-22. He also has at least four misdemeanor convictions and

       was charged with misdemeanor theft while the current case was pending. Id.

       His prior participation in community corrections was revoked. We cannot say

       that his character warrants revision of his sentence.


[25]   In reviewing a sentence, Indiana courts may consider all aspects of the penal

       consequences found in a trial court’s sentence, including whether it consists of

       executed time, probation, suspension, home detention, or placement in

       community corrections, and whether the sentences run concurrently or

       consecutively. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). Here,

       Mourey’s sentence was 910 days, of which 535 days were to be served on home

       detention and 365 days were suspended to probation. Mourey has failed to

       carry his burden of establishing that his sentence is inappropriate in light of the

       nature of the offense and his character.


[26]   Affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A05-1703-CR-461 | September 13, 2017   Page 13 of 13